Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim-Recited Term Construction
	The term “nano-aeration” refers to the bubble size of aerating gas.  At [0050]:

    PNG
    media_image1.png
    131
    410
    media_image1.png
    Greyscale


§ 112(b)
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what essential, i.e., necessarily present, limitation or attribute is required of a “vertical” constructed wetland.  Must the mean flow path of the liquid flowing therethrough be vertical and without a horizontal component?  Or is it sufficient that there merely be a vertical component to the mean flow path?  It is noted that applicant’s depiction and description of the preferred constructed wetland (CW) includes 

    PNG
    media_image2.png
    265
    503
    media_image2.png
    Greyscale

an inlet that is at a higher elevation than the outlet thereby imparting a vertical component to the mean flow path of liquid passing through the CW.  The fact that there is a horizontal component as well does not appear to negate that the disclosed preferred CW is a “vertical” CW.  At [0121] applicant states 

    PNG
    media_image3.png
    332
    402
    media_image3.png
    Greyscale


Alternatively, must the z-dimension of the constructed wetland be the longest of the x-, y-, and z-directions, i.e., taller than it is long or wide?  
It is unclear what “basin water” is, or what “basin water resource utilization” means.  For the purposes of examination, “basin water resource utilization” shall be construed as “reuse of reclamation process-treated water previously collected from a prior use in a liquid-holding container, e.g., a lagoon or tank.”
Per claim 3, it is unclear whether the recitations following the word “preferably” are limitations of the claimed subject matter.
“Delftiasp.” cannot be understood.  Per claim 4, noting the double period, i.e., “..”, it is unclear whether “Delftiasp.” was intended to be “Delftia sp.”.  See also the specification at page 12 line 7:

    PNG
    media_image4.png
    405
    947
    media_image4.png
    Greyscale

See also Vásquez-Piñeros, M.A., Martínez-Lavanchy, P.M., Jehmlich, N. et al. Delftia sp. LCW, a strain isolated from a constructed wetland shows novel properties for BMC Microbiol 18, 108 (2018). https://doi.org/10.1186/s12866-018-1255-z

Per claim 5, it is unclear whether the recitations following the word “preferably” are limitations of the claimed subject matter.
Per claim 6, it is unclear whether the recitations following the word “preferably” are limitations of the claimed subject matter.
Per claim 7, it is unclear whether the recitations following the word “preferably” are limitations of the claimed subject matter.
Per claim 8, it is unclear whether the recitations following the word “preferably” (appearing in claim 5) are limitations of the claimed subject matter.

Per claims 1 – 10, it is unclear what hydrolysis reaction is in play.  As is well known, hydrolysis is a decomposition reaction in which bonds of water are broken.  It is unclear which reactant other than water is involved in the claim-recited hydrolysis.  For the purposes of examination, given the requirement that “aquatic plants” are in the “aerobic hydrolysis” vessel, the hydrolytic reaction is presumed to be a photosynthetic reaction in which water is cleaved and reacts with carbon dioxide to form organic molecules of one sort or another.

Discussion of Selected Prior Art
	CN105621794A to Lu describes a wastewater treating process and apparatus having a flocculating settling tank 1, a aerated 7 microalgae propagation tank 2, a shell 
	

    PNG
    media_image5.png
    375
    645
    media_image5.png
    Greyscale

The claim 1-recited hydrolysis tank reads on the microalgae propagation tank 2 described by Lu insofar as photosynthetic reaction are inherently described where there are microalgae and photosynthesis is a hydrolytic chemical reaction in which water is cleaved.
USP 7641802 to Yamasaki discloses nanobubbles used in an aeration treatment step (col 1line 50 col 2 line 40). 
The prior art does not describe or suggest the ordered serial combination of a hydrolysis vessel, a nanobubble aeration vessel, and a constructed wetland having the claim-specified limitations (claim 10), or the water treatment method employing the unit operations (claims 1- 9) of these equipment pieces.
Claims 1 – 10 would be allowable if amended to overcome the non-art based rejection and not broadened in the process of amending the claims.

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152